Title: From George Washington to the United States Senate, 31 October 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia], October 31st 1791.

Certain Offices having become vacant, since your last Session, by the death, resignation or appointment to other Offices, of those who held them, I have, in pursuance of the power vested in me by the Constitution, appointed the following persons to fill these vacancies—vizt.
Thomas Johnson, of Maryland, one of the Associate Justices of the Supreme Court, vice John Rutledge, resigned.
William Lewis, District Judge of Pennsylvania, vice Francis Hopkinson, deceased.
William Rawle, Attorney for the United States in the Pennsylvania District, vice William Lewis, appointed a Judge.
Mathew Clarkson, Marshal of the New York District, vice William Smith, appointed Supervisor of said District.
John Brooks, Marshal of the Massachusetts District, vice Jonathan Jackson, appointed Inspector of one of the Surveys within said District.
David Meade Randolph, Marshal of the Virginia District, vice Edward Carrington, appointed Supervisor of said District.
Alexander Campbell, Attorney for the United States in the Virginia District, vice William Nelson Junr resigned.
Oliver Wolcot Junr Comptroller of the Treasury, vice Nicholas Eveleigh, deceased.
Timothy Pickering, Post-master-General, vice Samuel Osgood, resigned.
Isaac Holmes, Collector of the Port of Charleston in South Carolina, vice George Abbot Hall, deceased.
Josiah Murdaugh, Surveyor of the Port of Hartford in North Carolina, vice Joshua Skinner Junr son of William, deceased.
The following promotions and appointments in the Troops in the service of the United States, have likewise taken place since your last Session.


          
            First Regiment.
            
            
            
          
          
            
            
            
            Infantry.
            
            
          
          
            Promoted
            {
            William Hersey
            Captain
            vice McCurdy
            resigned.
          
          
            Robert Thompson
            Lieutenant
            vice Hersey
            promoted.
          
          
            Jacob Melcher
            Lieutenant
            vice Seayres
            resigned.
          
          
            Appointed
            {
            William H. Harrison
            Ensign
            vice Thompson
            promoted.
          
          
            Hastings Mark
            Ensign
            vice Heth
            promoted.
          
          
            John Van Hoesen Huyck
            Ensign
            vice Melcher
            promoted.
          
          
            Appointed
            
            James Wilkinson,
            Leuitt Colonel
            vice Doughty
            declined.
          
          
            
            
            
            Commandt
            
            
          
          
            Second Regiment.
            
            
            
          
          
            Promoted
            {
            Samuel Newman
            Captain
            vice Pray
            declined.
          
          
            Thomas Huges
            Captain
            vice Sayles
            declined.
          
          
            Jonathan Haskell
            Captain
            vice Freeman
            declined.
          
          
            Martin Brimmer Sohier,
            Lieutenant,
            vice Newman,
            appointed
          
          
            
            
            
            Captain.
          
          
            John Heth
            Lieutenant
            vice Rickard
            declined.
          
          
            Cornelius Lyman,
            Lieutenant
            vice Higginson,
            declined.
          
          
            Joseph Dickinson
            Lieutenant
            vice Huger
            declined.
          
          
            Edward Miller
            Leuitenant,
            vice Sherman,
            resigned.
          
          
            Appointed
            {
            John Tillinghast
            Ensign
            vice George
            declined.
          
          
            
            
            Tillinghast,
            
          
          
            Daniel Tilton Junr
            Ensign
            vice Gilman,
            declined.
          
          
            Samuel Andrews
            Ensign
            vice Pierce
            declined.
          
          
            John Bird
            Ensign,
            vice Dickinson,
            appointed
          
          
            
            
            
            Lieutenant.
          
          
            Micah McDonough,
            Ensign,
            vice Duff
            declined.
          
          
            William Balch
            Ensign
            vice Sohier,
            appointed
          
          
            
            
            
            Lieutenant.
          
          
            John Sullivan Junr
            Ensign
            vice Edwards,
            resigned.
          
          
            George Demelar
            Ensign
            vice Miller,
            promoted.
          
          
            John Elliot
            Surgeon
            vice Eustis
            declined.
          
          
            Elijah Tisdale
            Surgeon’s
            vice Sumner
            declined.
          
          
            
            mate
            
            
          
          
            
            
            
            Artillery
            
            
          
          
            Appointed
            
            Staats Morris
            Lieutenant
            vice Ernest
            resigned
          
        
As these appointments will all necessarily expire at the end of your present Session, I nominate the foregoing persons to fill the Offices annexed to their names respectively.
I likewise nominate Andrew Barratt to be Supervisor of the District of Delaware, vice Henry Latimer, who has resigned his appointment.

Go: Washington

